Per Curiam:

Charles W. Harrell contracted to buy a tract of land of Margaret Neef for $3600, of which $1200 was to be cash. He took possession of the land but made no payment, contending that the title was defective. She recovered a decree for specific performance, with a provision that unless within a fixed time he should pay the amount of cash agreed upon and give security for the deferred payment she should have judgment against him for the amount of the agreed price, which should be a lien on the land. This judgment was affirmed on appeal. (Harrell v. Neef, 80 Kan. 348.) No payment being made, the land was sold by *555the sheriff, September 28, 1909, and the sale was confirmed. The judgment indicated that the sale was to be made subject to the statutory right to redeem, without specifying the time within which it should be exercised. At the confirmation Mrs. Neef contended that as the sale had been made to satisfy a purchase-money lien, and a third of the total price had not been paid, the period of redemption should be limited to six months, and she now appeals from ¿n order fixing it at eighteen months. The appellee has filed no brief, and no reason is apparent why under the statute (Code 1909, § 503), more than six months should have been allowed in which to redeem. That time has already expired, but in order that opportunity may be given for the exercise of the right of redemption after the final judgment in the case the period will be extended until June 15, inclusive. The judgment of the district court is modified, and it is ordered by this court that unless the property is redeemed on or before the date named the sheriff execute a deed to the purchaser.
The decision will be announced at once in order that the defendant may have as early notice as possible of the time when the right of redemption will expire.